Title: General Orders, 15 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday February 15th 1783
                            Parole Gottenburgh,
                            Countersigns Hannover, Inverness.For the day tomorrow Major Gibbs.
                        For duty the 2d Jersey regiment.
                        The New building being so far finished as to admit the troops to attend public worship therein after
                            tomorrow, it is directed that divine Services should be performed there every Sunday by the several Chaplains of the New
                            Windsor Cantonment in rotation and in order that the different brigades may have an opportunity of attending at different
                            hours in the same day (when ever the weather and other circumstances will permit which the Brigadiers and Commandants of
                            brigades must determine) the General recommends that the Chaplains should in the first place consult the Commanding
                            officers of their Brigades to know what hour will be most convenient and agreeable for attendance that they will then
                            settle the duty among themselves and report the results to the Brigadiers and Commandants of Brigades who are desired to
                            give notice in their orders and to afford every aid and assistance in their power for the promotion of that public Homage
                            and adoration which are due to the supreme being—who has through his infinite goodness brought our public Calamities and
                            dangers (in all human probability) very near to a happy conclusion.
                        The General has been surprised to find in Winter Qrs that the Chaplains have frequently been almost all
                            absent, at the same time, under an idea their presence could not be of any utility at that Season—he thinks it is proper
                            he should be allowed to judge of that matter himself—and therefore in future no furloughs will be granted to Chaplains
                            except in consequence of permission from Head quarters, and any who may now be absent without such permission are to be
                            ordered by the Commanding officers of their Brigades to join immediately—after which not more than one third of the whole
                            number will be indulged with leave of absence at a time. They are requested to agree among themselves upon the time and
                            length of their furloughs before any application shall be made to Head quarters on the subject.
                        The Commander in Chief also desires and expects the Chaplains in addition to their public functions will in
                            turn constantly attend the Hospitals and visit the sick—and while they are thus publickly and privately engaged in
                            performing the sacred duties of their office they may depend upon his utmost encouragement and support on all occasions,
                            and that they will be considered in a very respectable point of light by the whole Army.
                    